DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 2, recites “said teaser” which should be corrected to read –said at least one teaser—for purposes of consistency.
Claim 16, line 9, recites “said at least one teaser” which should be corrected to read – at least one of said teasers --.
Claim 16, line 9, recites “said teaser” which should be corrected to read –said at least one of said teasers--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one teaser" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said teasers" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 depend from a rejected base claim and are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US
Patent 10,034,459) in view of Nobile (US Patent 9,565,835), hereinafter Scanlan and Nobile.
Regarding claim 1, Scanlan teaches a pet toy (Abstract) comprising: a wand (e.g., handle 2, boom
section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); a light source (e.g., light pointer 14) (Fig. 3; Col.
3, lines 5-11; col. 3, lines 18-21) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77)
(Figs. 1, 3-6; Col. 2, lines 14-36); a switch (Col. 1, lines 41-52) for operating the light source (e.g., light
pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); a power source (e.g., batteries 17) (Fig. 3; Col. 2,
line 63 to col. 3, line 5) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6;
Col. 2, lines 14-36) for powering said light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3,
lines 18-21); and a cord (line 5; Fig. 1) attached at said distal end of said wand (handle 2 & boom
sections 7 & 77; Fig. 1) for securing said teasers (see Fig. 1); a base connector secured to a free end of
said cord (catch assembly 15 is secured to line 5; Fig. 1; Col. 2, lines 39-44) and said at least one teaser(feather clump 3; Fig. 1) secured to said base connector (catch assembly 15; Fig. 1); at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) attached to said base connector (catch assembly 15; Fig. 1), said teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) being a flexible elongate piece of material (e.g., feather(s) of feather clump 3) (Figs. 1, 6; Col. 2, lines 37-44) that is manipulated by movement of said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36).
Scanlan does not teach the light source being connected to a distal end of said wand; an
electrically conductive element extending through said wand and interconnecting said light source and
said switch; and wherein said light source emits a directed beam of light from said distal end of said
wand along a predetermined direction along a longitudinal axis of said wand.
Nobile teaches a pet toy (laser and string animal toy 10) (Figs. 1-6; Col. 3, lines 44-64) comprising
a light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) connected to a distal end (see
Figs. 1, 2, 4) of a wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40); an electrically
conductive element (interconnecting wiring 65) (Figs. 4,5, Col. 5, lines 23-36) extending through said
wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) and interconnecting said light
source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) and a switch (power switch 110) (Figs. 1,
5; Col. 5, lines 23-36); and wherein said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line
13) emits a directed beam of light (laser beam 61) (Fig. 2; Col. 4, line 64 to col. 5, line 13) from a distal
end (see Figs. 1, 2, 4) of said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40)
along a predetermined direction along a longitudinal axis of said wand (see portion of flexible member
57 and post 55 which are proximal to base assembly 50 and where the effective laser area 62 is directed
along a longitudinal axis; Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention to combine the pet toy wand disclosed in Scanlan with the components of the pet toy stand taught in Nobile to provide a handheld pet toy that provides stimulation and
entertainment for a pet such as a cat by provoking active chasing and play via cyclic and iterative
motions of a string and laser beam as taught in Nobile (Col. 3, lines 44-48) and that provides such
provocation without requiring the user to move the wand, but merely to hold it in their hand.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing
date of the claimed invention to combine the pet toy wand disclosed in Scanlan with the components of
the pet toy stand taught in Nobile, since it has been held to be within the general skill of a worker in the
art to combine prior art elements according to known methods to yield predictable results is obvious.
KSR International Co. v Teleflex inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3, the combination of Scanlan, as modified, teaches a pet toy, as claimed in
claim 1 (see above). Scanlan, as modified, further discloses a pet toy (Abstract) wherein: said wand
(Scanlan - e.g., boom section(s) 7 and/or 77; Fig. 1) is cylindrical in shape (Scanlan - Figs. 1, 3-6; Col. 2,
lines 19 - 36).
Regarding claim 4, the combination of Scanlan, as modified, teaches a pet toy, as claimed in
claim 1 (see above). Scanlan, as modified, further discloses at least one teaser (Scanlan - e.g., feather(s)
of feather clump 3 or other cat-attracting toy; Figs. 1, 6; Col. 2, lines 37-44) is a feather (Scanlan - e.g.,
feather(s) of feather clump 3; Figs. 1, 6; Col. 2, lines 37-44) or a textured piece of material (Scanlan - e.g.,
a feather; Figs. 1, 6; Col. 2, lines 37-44).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Nobile as applied to claims 1, 3, and 4 above, and further in view of Watts (U.S. PGPUB 20150164047).
Regarding claim 2, the combination of Scanlan in view of Nobile teaches a pet toy, as claimed in claim 1 (see above). Furthermore, Scanlan, as modified, discloses a pet toy (Scanlan - Abstract) wherein: said teaser (Scanlan - e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Scanlan - Figs. 1, 6; Col. 2, lines 37-44) includes a plurality of teasers (Scanlan - e.g., feathers of feather clump 3 or other cat- attracting toy; Figs. 1, 6; Col. 2, lines 37-44).
However, Scanlan, as modified, does not expressly disclose or teach that each teaser has a length at least as long as a length of said wand.
Nevertheless, Watts teaches a teaser formed as a ribbon, string, thread, twine, fiber/filament with a smooth or embossed texture (paras. [0046], [0047]) in a continuous extrusion process that creates ribbons from five feet long to a continuous roll (para. [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy taught by Scanlan, as modified, with the ribbons of any desired length up to five feet or more in length taught in Watts in order to provide a long flowing set of teasers for attracting an animal and to provide teasers that could be trimmed or chewed away but still have a reasonable length to allow play for a longer duration (e.g., days or weeks) before requiring replacement. 
Furthermore, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. See MPEP 2144.05(III)(A). As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (as above) in view of Nobile (as above) and Renforth (US PGPUB 2006/0054105).
Regarding claim 16, Scanlan teaches a pet toy (Abstract) comprising: a wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); a light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36); a switch (Col. 1, lines 41-52) for operating the light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); a power source (e.g., batteries 17) (Fig. 3; Col. 2, line 63 to col. 3, line 5) integral with said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36) for powering said light source (e.g., light pointer 14) (Fig. 3; Col. 3, lines 5-11; col. 3, lines 18-21); and a cord (line 5; Fig. 1) attached at said distal end of said wand (handle 2 & boom sections 7 & 77; Fig. 1) for securing said teasers (see Fig. 1); at least one teaser (e.g., feather(s) of feather clump 3 or other cat-attracting toy) (Figs. 1, 6; Col. 2, lines 37-44) attached to the cord (line 5; Fig. 1); said teaser being a flexible elongate piece of material that is manipulated by movement of said wand (e.g., feather(s) of feather clump 3 is manipulated by movement of said wand (e.g., handle 2, boom section(s) 7 and/or 77) (Figs. 1, 3-6; Col. 2, lines 14-36).
Scanlan does not teach the light source being connected to a distal end of said wand; an electrically conductive element extending through said wand and interconnecting said light source and said switch; at least one teaser attached adjacent said cord; and wherein said light source emits a directed beam of light from said distal end of said wand along a predetermined direction along a longitudinal axis of said wand.
Nobile teaches a pet toy (laser and string animal toy 10) (Figs. 1-6; Col. 3, lines 44-64) comprising a light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) connected to a distal end (see Figs. 1, 2, 4) of a wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40); an electrically conductive element (interconnecting wiring 65) (Figs. 4,5, Col. 5, lines 23-36) extending through said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) and interconnecting said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) and a switch (power switch 110) (Figs. 1, 5; Col. 5, lines 23-36); and wherein said light source (laser source 67) (Fig. 4; Col. 4, lines 64 to col. 5, line 13) emits a directed beam of light (laser beam 61) (Fig. 2; Col. 4, line 64 to col. 5, line 13) from a distal end (see Figs. 1, 2, 4) of said wand (post 55 and/or flexible member 57) (Figs. 1, 2; Col. 4, lines 18-40) along a predetermined direction along a longitudinal axis of said wand (see portion of flexible member 57 and post 55 which are proximal to base assembly 50 and where the effective laser area 62 is directed along a longitudinal axis; Fig. 2).
Renforth teaches a pet toy (abstract) with at least one teaser attached adjacent a cord (two or more objects 106 (an object which is enticing to the animal using the toy) can be attached is attached to the distal end of support 104; Figs. 1 & 5; Page 3, para [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy wand disclosed in Scanlan with the components of the pet toy stand taught in Nobile and the teaser options taught by Renforth to provide a handheld pet toy that provides stimulation and entertainment for a pet such as a cat by provoking active chasing and play via cyclic and iterative motions of a string and laser beam as taught in Nobile (Col. 3, lines 44-48) and that provides such provocation without requiring the user to move the wand, but merely to hold it in their hand. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the pet toy wand disclosed in Scanlan and the teasers disclosed in Renforth with the components of the pet toy stand taught in Nobile, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
The drawing objection made in the previous office action is withdrawn given applicant’s newly filed drawing figures.
Applicant argued “There is no teaching or suggestion that Scanlan should be so completely reconstructed to incorporate the laser source in Nobile. 
Even if it were obvious to combine Scanlon and Nobile, the laser beam 61 illustrated in Figure 2 of Nobile clearly shows the laser beam 61 is directed perpendicular to the longitudinal axis of the flexible member 57. No matter how the flexible member 57 is oriented, the laser light 60 that produces the laser beam 61 is mounted such that the laser beam 61 is always perpendicular to the end of the flexible member to which the laser light is attached. Therefore, not only does the laser source in Scanlon require reconstruction, but also the laser source in Nobile requires modification.”
In response, laser lights are well known toys for pets as they provide stimulation and entertainment via cyclic and iterative motions, as recognized by Nobile (Col. 3, lines 44-48). Therefore, it would be obvious to one or ordinary skill in the art to provide the light source of Nobile to the toy of Scanlan. 
Nobile teaches a light source (laser source 67; Fig. 4) emits a directed beam of light (laser beam 61; Fig. 2) from a distal end of said wand (post 55 and/or flexible member 57; Figs. 1-2) along a predetermined direction along a longitudinal axis of said wand (see portion of flexible member 57 and post 55 which are proximal to base assembly 50 and where the effective laser area 62 is directed along a longitudinal axis; Fig. 2). The claim language requires that the light is emitted along a longitudinal axis of the wand. See Exhibit A below.
In addition to the explanation of the prior art as it pertains to the claim, above, the claim language may also be interpreted to mean that the light is emitted in a perpendicular direction relative to the wand. Note, the light source emits a directed beam of light “along a longitudinal axis of said wand” can be understood to mean that the light emitting the beam of light is located along a longitudinal axis of the wand shaft. Since the claim does not specifically require that the light is emitted such that its beam is parallel to or colinear with the longitudinal axis Nobile could also be used to teach this alternate interpretation. 

    PNG
    media_image1.png
    791
    627
    media_image1.png
    Greyscale

Applicant argued “Watts at least fails to cure the deficiencies noted with respect to Scanlan. It is also disagreed that Scanlon and Watts are properly combinable, noting the distinct structural differences between the two references.”
In response, Scanlan in view of Nobile teaches the limitations of claim 1, as explained above. Watts teaches a teaser with a plurality of teaser each having a length at least as long as a length of said wand (para [0048]). It would have been obvious to one of ordinary skill in the art to apply the teachings of Watts to the toy of Scanlan, as modified, for the reasons applied in the rejection above but also because both Scanlan (see Fig. 1) and Watts (see Fig. 9) teach toys that are provided with wands, which share similar structures.
Applicant argued “Renforth fails to cure the deficiencies in both Scanlon and Nobile”.
In response, Scanlan in view of Nobile and Renforth teaches the limitations of claim 16, as explained in the rejection above. Renforth teaches at least one teaser attached adjacent a cord (objects 106 can be attached to the distal end of support 104; Figs. 1 & 5). It would have been prima facie obvious to one of ordinary skill in the art to apply the teachings of Renforth to the pet toy of Scanlan, as modified, since this provides stimulation and entertainment via cyclic and iterative motions of a string and laser beam, to a pet, as recognized by Nobile (Col. 3, lines 44-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643